DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on August 31, 2020 in which claims 1-17 are presented for examination.

Claim Objections
Claims 1, 8, 10, 14 and 15 are objected to because of the following informalities: 
Claims 1 and 10 each have a period within the claim. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations”, See MPEP 608.01(m).
Claims 8 and 15 each recite “difference sizes”, this does not follow standard grammar language, this limitation could read “different sizes”.
Claim 14 recites “filling if said reservoir”, this does not follow standard grammar language, this limitation could read “filling of said reservoir”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a generally liquid permeable fabric wrapping” in line 4, which is indefinite since it is unclear as to the metes and bounds are as to what constitutes “a generally liquid permeable fabric wrapping”.
Claim 1 recites “said fabric wrapping being sufficiently permeable” in line 4, which is indefinite since it is unclear as to the metes and bounds are as to what constitutes “sufficiently permeable”.
Claim 1 recites “said threshold pressure being defined by hand pressure and viscosity of the liquid or gel in accordance with hand pressure applied by a user when using said glove.” in line 18-20, which is indefinite since it is unclear if the liquid or gel is part of the claimed invention. Here, the liquid or gel is claimed as being a structural limitation, and the liquid or gel has not been positively recited in the claim, prior recitations of the liquid or gel are claimed as being functional limitations, “for applying or dispensing a liquid or gel” (line 1), “to allow filling of said reservoir with said liquid or gel” (line 12-13), “being adapted to receive a puncture probe to fill the bladder with said liquid or gel”, (line 14-15). Therefore, it is unclear if the liquid or gel is a structural limitation or functional limitation in the claim.
Claim 6 recites “wherein said liquid or gel comprises one of a body wash, detergent, disinfectant, sterilizer, wax, grease, and oil”, which is indefinite since it is unclear if the liquid or gel is part of the claimed invention. The liquid or gel in claim 1 are 
Claim 7 recites “further comprising a tubular fluid line adapted for connection with said fill port”, which is indefinite, since it is unclear if the tubular fluid line is part of the claimed invention. Here, as claimed the tubular fluid line is “adapted for connection” in which the tubular line is attached to the fill port. Here, it is unclear if the invention includes the tubular fluid line, or if the tubular line is a functional limitation, in which the fill port has a structure that can accept a tubular fluid line.
Claim 8 recites “includes slits”, which is indefinite since it is unclear if the slits recited in claim 8 are in addition to or part of the plural longitudinal slits previously recited in claim 1. For example: does the bladder have plural longitudinal slits in addition to slits of at least two difference sizes or does the plural longitudinal slits have at least two difference sizes? For purposes of examination, Examiner is interpreting slits recited in claim 6 are part of the plural longitudinal slits recited in claim 1.
Claim 10 recites “a generally liquid permeable fabric wrapping” in line 4, which is indefinite since it is unclear as to the metes and bounds are as to what constitutes “a generally liquid permeable fabric wrapping”.

Claim 10 recites “a plastic bladder (polyurethane, polyester)”, which is indefinite since it is unclear as to the limitation “(polyurethane, polyester)”. Does Applicant mean that the plastic bladder is polyurethane, polyester, and therefore the plastic bladder is “(polyurethane, polyester)” as required by the claim. Is (polyurethane, polyester) a suggestion of the material of the plastic bladder? Examiner notes that Applicant’s Specification does not include “polyester”. For purposes of examination, Examiner is interpreting “(polyurethane, polyester)” as being a suggestion, and therefore, the plastic bladder is not required to be “(polyurethane, polyester)”.
Claim 12 recites “wherein said bladder comprises rubber, polyurethane, polyethylene, polyvinyl chloride, or plastic”, which is indefinite since the material of the bladder is unclear. Claim 10 recites “a plastic bladder” and claim 12 recites that the bladder comprises “rubber”, in which rubber is not a plastic material. Therefore, it is unclear as to how the plastic bladder can also comprise rubber as a selection of materials. 
Claim 17 recites “wherein said liquid or gel comprises one of a body wash, detergent, disinfectant, sterilizer, wax, grease, and oil”, which is indefinite since it is unclear if the liquid or gel is part of the claimed invention. The liquid or gel in claim 10 is claimed as being functional limitations, “for dispensing a liquid or gel” (line 1), “to allow application of said liquid or gel” (line 4-5), “to allow fluid or gel to flow from the reservoir”, (line 10), Claim 17 further defines the liquid or gel as being a structural limitation, in which is it unclear if the liquid or gel is part of the claimed invention. 
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner et al. (2007/0048062)[Brunner].
Regarding claim 10, Brunner teaches, A hand applicator glove useful for dispensing a liquid or gel having a predetermined viscosity (10 is useful for applying or dispensing a liquid or gel having a predetermined viscosity, [0026], [0027], figures 1A, 2 and 3, Examiner notes: the “applicator glove” in Applicant’s Specification is defined on page 4 paragraph 3 as “the applicator glove may take the form of a mitten or a finger-fit glove”, therefore, 10 is an applicator glove), said applicator glove comprising: (a) a generally liquid permeable fabric wrapping enclosing a hand of a user to define said glove (“the applicator 10 includes the cover layer 22 attached to a back layer 30 around a perimeter seam 32 of weld points 34 to form the mitt structure 14 with opening 18 
Regarding claim 11, Brunner teaches, wherein said applicator glove comprises one of a natural and synthetic fluid permeable fabric (“In other aspects of the present invention, materials for the cover layer 22 may include cotton”, [0034], “The cover layer 22 may be a stretch-bonded laminate (SBL) with pre-stretched elastic filament and meltblown material with one ply of spunbond material on each outer surface”, [0033], “The back layer 30 is preferably of the same general size and shape as the cover layer 
Regarding claim 12, Brunner teaches, wherein said bladder comprises rubber, polyurethane, polyethylene, polyvinyl chloride or plastic (“the pouch 36 may be made from polyethylene”, [0049]).
Regarding claim 16, Brunner teaches, wherein said glove include an inner protective lining to protect the wearer when dispensing a toxic substance (“the cover layer 22 is liquid permeable, it may be desired to include a barrier layer, such as a liquid impermeable film, to isolate the pouch 36 from the user's hand”, [0032], therefore, 10 includes a barrier layer (inner protective lining) to protect the wearer when dispensing a toxic substance).
Regarding claim 17, Brunner teaches, wherein said liquid or gel comprises one of a body wash, detergent, disinfectant, sterilizer, wax, grease, and oil (38 comprises one of a body wash, detergent, disinfectant, sterilizer, and oil, [0061, [0062], [0063]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Myren (3,778,172).
Regarding claim 1, Myren teaches, an applicator glove useful for applying or dispensing a liquid or gel having a predetermined viscosity (“The embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap. An easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22 (which may be omitted) so as, in either event, to fit over the user's hand like a glove”, Col. 3 ln. 60-67, therefore, 20 
While, Myren discloses holes 27, Myren fails to explicitly teach, longitudinal slits. However, applicant provides no specific reasoning or unexpected result for requiring this orientation and consequently it would merely be a change in size or shape. With regards to orientation, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see MPEP 2144.04(lV)(a). Here, by making the plural openings, longitudinal slits, the fluid would maintain the ability to exit the bladder.
Additionally, absent a showing of criticality with respect to “longitudinal slits”, even though Brunner does not specifically disclose does not disclose the holes as being “longitudinal slits” as claimed, Applicant’s Specification discloses “Instead of slits, the bladder may possess holes or orifices to dispense the liquid or gel”, therefore, it, would .

Claims 1-3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2007/0048062)[Brunner] in view of Davis (5,169,251).
Regarding claim 1, Brunner teaches, An applicator glove useful for applying or dispensing a liquid or gel having a predetermined viscosity (10 is useful for applying or dispensing a liquid or gel having a predetermined viscosity, [0026], [0027], figures 1A, 2 and 3, Examiner notes: the “applicator glove” in Applicant’s Specification is defined on page 4 paragraph 3 as “the applicator glove may take the form of a mitten or a finger-fit glove”, therefore, 10 is an applicator glove), said applicator glove comprising: (a) a generally liquid permeable fabric wrapping enclosing a hand of a user (“the applicator 10 includes the cover layer 22 attached to a back layer 30 around a perimeter seam 32 of weld points 34 to form the mitt structure 14 with opening 18 between the cover layer 22 and back layer 30, as in FIGS. 1A and 2”, [0031], “the cover layer 22 is liquid permeable”, [0032], “The back layer 30 is preferably of the same general size and 
While, Brunner discloses in [0052], “Exit structure 40 is provided in one of the layers of the pouch 36 through which the fluid composition 38 flows in use of the applicator 10…the structure 40 may comprise any pattern of…slits defined completely through the respective pouch layer”, Brunner fails to explicitly teach, longitudinal slits. However, applicant provides no specific reasoning or unexpected result for requiring this orientation and consequently it would merely be a change in size or shape. With regards to orientation, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device see MPEP 2144.04(lV)(a). Here, by making the plural slits, longitudinal slits, the fluid would maintain the ability to exit the bladder.
Additionally, absent a showing of criticality with respect to “longitudinal slits”, even though Brunner does not specifically disclose does not disclose the slits as being “longitudinal slits” as claimed, Applicant’s Specification discloses “Instead of slits, the bladder may possess holes or orifices to dispense the liquid or gel”, therefore, it, would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Brunner fails to teach, d) said bladder having a fill port to allow filling of said reservoir with said liquid or gel, an opening of said fill port being biased in the closed position when filled with liquid or gel but being adapted to receive a puncture probe to fill the bladder with said liquid or gel.
Davis, an applicator glove, Abstract, teaches, d) said bladder having a fill port to allow filling of said reservoir with said liquid or gel, an opening of said fill port being biased in the closed position when filled with liquid or gel but being adapted to receive a puncture probe to fill the bladder with said liquid or gel (“a filling stem 108 having an internal passage 109 which communicates with the receptacle 92 and has a distal end 110 projecting toward the wrist opening of the glove 90. A pressure operated non-return fluid valve 112 of any well-known type is seated in the filling stem 108; and, the distal end 110 of the stem may be conveniently closed by a snap-in type of cap or plug 114 in order to protect the valve 112 from dirt or other contamination.  In order that liquid, semisolid and fluid entrained particulate materials may be injected under pressure into receptacle 92 by means of the filling stem 108, it will, in some cases be necessary to vent displaced air from the receptacle to atmosphere to prevent unwanted buildup of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bladder of Brunner with a fill port as taught by Davis in order to provide the ability for the user to have “means for filling or charging the reservoirs or material receptacles”, Col. 2 ln. 67-2.

Regarding claim 2, the combined references teach, wherein said applicator glove comprises one of a natural and synthetic fluid permeable fabric (Brunner, “In other aspects of the present invention, materials for the cover layer 22 may include cotton”, [0034], “The cover layer 22 may be a stretch-bonded laminate (SBL) with pre-stretched elastic filament and meltblown material with one ply of spunbond material on each outer surface”, [0033], “The back layer 30 is preferably of the same general size and shape as the cover layer 22, although this is not a requirement, and may be made from the same material as the cover layer 22, or a different material… the back layer may be SBL as described above”, [0037], therefore, 10 comprises one of a natural and synthetic fluid permeable fabric).



Regarding claim 5, the combined references teach, said bladder (Brunner, 36).
The combined references fail to teach, further comprising a puncture probe to allow filing of said reservoir, wherein said puncture probe is adapted at one end thereof, for insertion into said bladder and, at the other end thereof, for insertion into a container of liquid or gel to be dispensed.
However, Davis further discloses, further comprising a puncture probe to allow filing of said reservoir, wherein said puncture probe is adapted at one end thereof, for insertion into said bladder and, at the other end thereof, for insertion into a container of liquid or gel to be dispensed (“By means of the hollow needle 80 of a typical syringe 82 insertable through the wall 78, dispensable liquids and semisolids may be withdrawn from the receptacle 52 through the conduit 56g or such material may be injected into the receptacle 52 by the same means. The wall 78 is intended to seal itself in a well-known manner after the needle 80 is withdrawn therefrom” Col. 6 ln. 59-68, therefore, further comprising 80 to allow filing of 52, 80 is adapted at one end thereof, for insertion into 52 and, at the other end thereof, for insertion into a container of liquid or gel to be dispensed, see Davis figure 10, see also Davis Col. 11 ln. 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the applicator glove with a 
after the needle 80 is withdrawn, Col. 6 ln. 59-68 and Col. 11 ln. 15-20.

Regarding claim 6, the combined references teach, wherein said liquid or gel comprises one of a body wash, detergent, disinfectant, sterilizer, wax, grease, and oil (Brunner, 38 comprises one of a body wash, detergent, disinfectant, sterilizer, and oil, [0061, [0062], [0063]).

Regarding claim 8, the combined references teach, wherein said bladder includes slits (Brunner, 40, [0052]).
The combined references fail to teach, slits of at least two difference sizes and at least one removable segment adapted to expose slits of a 14different size according to user desire whereby to enable the bladder to dispense a liquid or gel of a different viscosity.
Davis further teaches, slits of at least two difference sizes and at least one removable segment adapted to expose slits of a 14different size according to user desire whereby to enable the bladder to dispense a liquid or gel of a different viscosity (“One of the principal objects and advantages of this invention, namely, control of the rate and the location of the discharge of dispensed material from the glove 20, is achieved by the provision of means for sealing selected groups of the aforedescribed material discharge perforations. FIG. 1 shows a plurality of discrete sealing strips of various shapes and sizes overlying the palm receptacle 24b…The sealing strips are removably secured to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slits of the combined references as being at least two difference sizes and at least one removable segment, as further taught by Davis in order to provide the user with perforations that vary in diameter and interspacing in such a way that some portions of the perforation pattern will dispense material at a different rate and allow to user to regulate the material flow from the dispenser glove, Col. 9-10 ln. 58-15.  

Regarding claim 9, the combined references teach, wherein said glove include an inner protective lining to protect the wearer when dispensing a toxic substance (Brunner, “the cover layer 22 is liquid permeable, it may be desired to include a barrier layer, such as a liquid impermeable film, to isolate the pouch 36 from the user's hand”, [0032], therefore, 10 includes a barrier layer (inner protective lining) to protect the wearer when dispensing a toxic substance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2007/0048062)[Brunner] in view of Davis (5,169,251) in view of Rinehart (5,035,003).
Regarding claim 4, the combined references teach, said bladder (Brunner, 36, [0049])
The combined references fail to teach, wherein said bladder has a wall thickness between one- eight and three-eight's of an inch.
Rinehart, a glove with a bladder, Abstract, teaches, “bladder 30 is positioned between pocket piece 26 and palm piece 14, and it is desirably bonded, as with an adhesive, to the palm piece 14.  The bladder is a seamless, fluid-retaining sack preferably formed with a dipped process well known in the art and composed of latex, neoprene, polyurethane, vinyl, or a similar elastic, water-tight material.  Preferably, the bladder material is between two and four millimeters in thickness, so that it will not easily rupture”, Col. 2-3 ln. 68-2, figures 1 and 2, therefore, 30 has a wall thickness between one-eight and three-eight's of an inch, here, two and four millimeters is the range .078-.157 of an inch which includes a range of between one-eight and three-eight's of an inch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bladder of Brunner as having a wall thickness between one-eight and three-eight's of an inch as taught by Rinehart in order to provide a bladder “that it will not easily rupture”, Col. 2-3 ln. 68-2.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2007/0048062)[Brunner] in view of Davis (5,169,251) in view of Sullins (2,663,890).
Regarding claim 7, the combined references teach, further comprising connection with said fill port to supply fluid or gel to said bladder during use by a user (Davis “In order that liquid, semisolid and fluid entrained particulate materials may be injected under pressure into receptacle 92 by means of the filling stem 108, it will, in some cases be necessary to vent displaced air from the receptacle to atmosphere to prevent unwanted buildup of back pressure within the receptacle as it is being filled”, Col. 7-8 ln. 67-9, therefore, as combined above, there is a connection with 108 to supply fluid or gel to 36 of Brunner during use by a user).
While Davis discloses a connection to the fill port 108, the combined reference fail to teach, a tubular fluid line adapted for connection with said fill port to continuously supply fluid or gel to said bladder during use by a user.
Sullins, an applicator glove, Col. 1 ln. 1-8, figures 1-2, teaches, a tubular fluid line adapted for connection with said fill port to continuously supply fluid or gel to said bladder during use by a user (“Water is delivered into the chamber 26 through a supply tube 32 which may be provided with a shut-off valve 34 and connected to a conventional garden hose 36, it being noted that the tube 32 extends into the chamber 26”, Col. 1-2 ln. 62-4, 36 adapted for connection with 32 to continuously supply fluid or gel to 26 during use by a user, figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide glove of the combined references .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2007/0048062)[Brunner] in view of Gordon et al. (2014/0100589)[Gordon].
Regarding claim 13, Brunner teaches, said bladder (36, [0049])
Brunner fails to teach, wherein said orifices have a diameter between one- sixteenth and one-fourth inch.
Gordon, a hand applicator glove with a bladder, 0053], [0049], teaches, wherein said orifices have a diameter between one- sixteenth and one-fourth inch (“the individual apertures may (i) have minimum diameters that are at least 3 mm and maximum diameters not greater than 30 mm,”, [0008], “the scrubbing islands 24 may be formed by providing a first outer layer 12 having a plurality of apertures 26 which extend through the entire thickness of the first outer layer and that correspond in size and shape to the desired dimensions of the scrubbing islands 24. In this regard the apertures may have the same size and dimensions discussed herein above in reference to the recessed scrubbing islands 24. The apertures 26 directly expose the underlying scrubbing layer 16 to the outer surface of the first side 11 and provide a scrubbing surface that is located below the outer surface or plane of the first layer 12”, [0033], , figures 1 and 2, therefore, 26 have a diameter between one- sixteenth and one-fourth 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the orifices of Brunner as having a diameter between one- sixteenth and one-fourth inch, as taught by Gordon in order to provide the orifices with a size that allows fluid to flow from the reservoir at a specific rate due to the diameter of the orifice being between one-sixteenth and one-fourth inch.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al. (2007/0048062)[Brunner] in view of Davis (5,169,251).
Regarding claim 14, the combined references teach, said bladder (Brunner, 36).
Brunner fails to teach, further comprising a puncture probe to allow filing of said reservoir, wherein said puncture probe is adapted at one end thereof, for insertion into said bladder and, at the other end thereof, for insertion into a container of liquid or gel to be dispensed.
Davis, a hand applicator glove, Abstract, teaches, further comprising a puncture probe to allow filing of said reservoir, wherein said puncture probe is adapted at one end thereof, for insertion into said bladder and, at the other end thereof, for insertion into a container of liquid or gel to be dispensed (“It will also be apparent that the receptacle 52 could be entirely filled by injecting liquid directly through the receptacle wall 54b by means of a hypodermic needle or the like; provided, the material from which the overlayer 54 is made is self sealing after being punctured.” Col. 11 ln. 15-20, therefore, further comprising a hypodermic needle (puncture probe) to allow filing of 52, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand applicator glove with a puncture probe as taught by Davis, in order to provide a device that is insertable into the bladder to dispensable liquids into the bladder with the bladder able to seal itself after the needle 80 is withdrawn, Col. 11 ln. 15-20.

Regarding claim 15, Brunner teaches, wherein said bladder includes orifices (Brunner, 40, [0052]).
The combined references fail to teach, orifices of at least two difference sizes and at least one removable segment adapted to expose orifices of a different  size according to user desire whereby to enable the bladder to dispense a liquid or gel of a different viscosity.
Davis further teaches, orifices of at least two difference sizes and at least one removable segment adapted to expose orifices of a 14different size according to user desire whereby to enable the bladder to dispense a liquid or gel of a different viscosity (“One of the principal objects and advantages of this invention, namely, control of the rate and the location of the discharge of dispensed material from the glove 20, is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the orifices of Brunner as being at least two difference sizes and at least one removable segment, as further taught by Davis in order to provide the user with perforations that vary in diameter and interspacing in such a way that some portions of the perforation pattern will dispense material at a different rate and allow to user to regulate the material flow from the dispenser glove, Col. 9-10 ln. 58-15.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 9,974,418 by Clarke discloses a glove with a cleaning unit that dispenses a liquid or gel.

3. 5,048,759 by Mazziotta discloses a hand glove with a bladder with a fluid reservoir, orifices, and a fill port. 
4. 2009/0241237 by Greenfield discloses a glove with a hand covering and a bladder with a fluid reservoir, orifices, and a fill port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732